DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/25/2022 has been entered.
Status of the Claims
Claims 1-3, 24, 32, 42, 43, 47, 51, 84 and 90-91 are pending.
Claims 90-91 remain withdrawn as being directed to a non-elected invention.
Claims 1-3, 24, 32, 42, 43, 47, 51, 84 are examined herein.
The rejection to claims 1-3, 24, 32, 42, 43, 47, 51, 84 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendments of the claims.    
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 24, 32, 42-43, 47, 51 and 84 remain rejected under 35 U.S.C. 103 as being unpatentable over Sammons et al. (US 20110296556 A1) in view of Sawahel, (Plant Molecular Biology Reporter 19.4 (2001): 377-377).
This rejection is modified in view of Applicant’s amendments of the claims. 
Applicant broadly claims a method for delivering a polynucleotide into a plant cell comprising applying to the plant surface a mixture comprising a cationic polyelectrolyte, an osmolyte, wherein the osmolyte comprises a carbohydrate or sugar alcohol, and the polynucleotide, wherein the polynucleotide comprises at least one segment of 18 or more contiguous nucleotides that share about 90% to 100% identity to a fragment of a target gene or the complement thereof, wherein the polyelectrolyte is hexadimethrine bromide, (Claim 1), the method of Claim 1 wherein the polynucleotide suppresses expression of the target gene (Claim 2), the method of Claim 1 wherein the polyelectrolyte and the polynucleotide from a complex (Claim 3), the method of Claim 1 wherein the carbohydrate/sugar alcohol is selected from a list including glycerol (Claim 24), the method of Claim 1 wherein the polynucleotide is a ssDNA, dsDNA, ssRNA, dsRNA and RNA/DNA hybrids (Claim 32), the method of Claim 1, wherein the target gene is an endogenous gene (Claim 42), the method of Claim 1 wherein the target gene is a gene encoding a protein that provides herbicide resistance to the plant (Claim 43), the method of Claim 1 wherein the target gene is endogenous to an invertebrate pest or pathogen of the plant (Claim 47), the method of Claim 1 wherein the plant is a weed or volunteer plant (Claim 51), the method of Claim 1 wherein the mixture further comprises a surfactant (Claim 84)..
The limitation in Claim 2 “wherein the polynucleotide suppresses expression of the target gene” is reasonably interpreted to mean that the expression of the gene is suppressed post-transcription by the mechanism of post-transcriptional gene silencing.  This interpretation is reasonable in view of the teachings of the instant Specification which provides “As used herein, the phrase “RNA silencing” refers to a group of regulatory mechanisms (e.g., RNA interference (RNAi), transcriptional gene silencing (TGS), posttranscriptional gene silencing (PTGS), quelling, co-suppression, and translational repression) mediated by RNA molecules which result in the inhibition or “silencing” of the expression of a corresponding target gene.” (Specification ¶ 0049).  
Sammons et al. teaches a method of for regulating expression of a target endogenous gene in growing plants or plant organs comprising topically coating onto said growing plants or plant organs a polynucleotide composition comprised of at least one polynucleotide having sequence essentially identical to, or essentially complementary to, a sequence of 18 or more contiguous nucleotides in either said target endogenous gene or messenger RNA transcribed from said target endogenous gene and an effective amount of a transferring agent to permit said at least one polynucleotide to permeate the interior of said growing plants (Claim 1), with specific examples of suppressing gene expression of an EPSPS gene using a dsRNA comprising sequences with 24 contiguous nucleotides with 100% identity to the target sequence  (¶ 0082-0094), wherein said transferring agent is selected from the group consisting of a surfactant and a salt (Claim 22), wherein said surfactant is an organosilicone surfactant (Claim 23).  Sammons et al. further teaches a method for suppressing expression of a target endogenous gene in growing plants or plant organs comprising topically coating onto said growing plants or plant organs a polynucleotide composition comprised of at least one polynucleotide having sequence essentially identical to, or essentially complementary to, a sequence of 18 or more contiguous nucleotides in either said target endogenous gene or messenger RNA and a transfer agent, wherein the polynucleotide is ssDNA, dsDNA, ssRNA, dsRNA and RNA/DNA hybrids (Sammons et al. Claims 4, 19, 31).  Sammons et al. teaches a method for potentiating activity of an herbicide in growing plants by topically coating onto a plant surface a polynucleotide composition, comprising at least one polynucleotide having sequence essentially identical or complementary to a sequence of 18 or more contiguous nucleotides of an endogenous gene of said plant, wherein said endogenous gene expresses a protein that interacts with an herbicide, and an effective amount of a transferring agent to permit said polynucleotides to permeate the interior of said growing plants, and applying herbicide to the plants; whereby said at least one polynucleotide permeates the plant and induces suppression of the gene, thereby potentiating activity of the herbicide. (Claim 32).  Sammons et al. teaches that the method can be used to control growth of volunteer or weed plants.  (¶ 0190).  Sammons et al. teaches that the compositions may comprise treatments for conditioning of a plant to permeation by polynucleotides such as molecules that are known to associate with nucleic acid molecules (reasonably reading on forming a complex with the polynucleotide) including polyamines such as spermine, spermidine, or putrescine, and other cations or oils with short-chain molecules modified with amides or polyamines such as polyethyleneimine or N-pyrrolidine. (¶ 0061).  Sammons et al. also teaches that the target genes of the invention include endogenous genes of plant viral pathogens or endogenous genes of invertebrate plant pests to control the pests.  (¶ 0066-0074).  Sammons et al. also teaches that experiments in which a surfactant and 10% glycerol was used in a composition with dsRNA increased the efficacy of gene silencing in the target plant.  (¶ 0128, 0136, Table 6).  Sammons et al. also teaches that the target plant material may be conditioned by treatments such as wounding or abrasion.  (¶ 0070).
Sammons et al. does not disclose a method using the composition of Claim 1 wherein the polyelectrolyte is Polybrene® (hexadimethrine bromide).
Sawahel teaches an efficient method of transfecting cotton plants with dsDNA by applying mixtures to plant calli cells wherein the mixtures comprises Polybrene® (hexadimethrine bromide).and/or spermidine.  (p. 377b ¶ 7 – p. 377c ¶ 1).  Sawahel teaches that using Polybrene® or spermidine increased DNA transformation efficiency and that using both had an additive effect, being more efficient than either Polybrene® or spermidine alone.  (p. 377c ¶ 4 – p. 377e ¶ 2).  Sawahel teaches that the likely mechanism of enhancement of DNA uptake by polycations is likely the result of interaction of polycations to protect extracellular DNA against nuclease degradation and/or increase the permeability of the plasma membrane. (p. 377e ¶ 3).  
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the composition of the method of Sammons et al. such that the osmolyte is glycerol. One having ordinary skill in the art would have been motivated to do this because Sammons et al. teaches or at least explicitly suggests an embodiment of the composition that comprises glycerol to increase the efficacy of gene silencing in the target plant.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Sammons et al. such that the target gene is endogenous to an invertebrate pest or pathogen of the plant. One having ordinary skill in the art would have been motivated to do this because Sammons et al. teaches or at least explicitly suggests an embodiment of the method wherein the target gene is endogenous to an invertebrate pest of the plant, for the purpose of controlling the pest.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Sammons et al. such that that the target plant is a weed or volunteer plant. One having ordinary skill in the art would have been motivated to do this because Sammons et al. teaches or at least explicitly suggests an embodiment of the method wherein the target plant is a weed or volunteer plant.  Selection of such a plant would be further obvious in view of the embodiment set forth previously herein wherein an herbicide resistance gene is targeted for suppression, as such suppression would render an undesirable weed plant more susceptible to applied herbicides.  
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the composition of the method of Sammons et al. such that the polyelectrolyte is Polybrene® (hexadimethrine bromide). One having ordinary skill in the art would have been motivated to do this because Sawahel teaches that using Polybrene® or spermidine increased DNA transformation efficiency, likely because of interaction of polycations to protect extracellular DNA against nuclease degradation and/or increase the permeability of the plasma membrane.  As such, the use of Polybrene® to increase transfection efficiency in the method of Sammons et al. would have been prima facie obvious, as the generic mechanism of protecting extracellular DNA against nuclease degradation and/or increasing the permeability of the plasma membrane would be reasonably expected to be applicable to the method of applying nucleic acids to plant surfaces as taught by Sammons et al.  As such the claims are obvious in view of the teachings of the prior art.  
Response to Remarks
	Applicant argues that the method of Sammons et al. is directed to applying compositions comprising nucleic acids to the surface of plant cells, and that the teachings of Sammons et al. are not concerned with limited transformation efficiency, nuclease degradation and permeability of the cell membrane.  Applicant argues that Sawahel et al. is directed to the transformation of friable callus cells, which s distinct from the cells that are the target of Sammons et al.  Applicant argues that the plant cells that are the transformation target of Sammons et al. are not equivalent to the callus cells of Sawahel et al., as the cells of Sawahel are rapidly dividing and not organized into tissue types that are the targets in Sammons et al.  Applicant argues that, as such, one of ordinary skill in the art would not be motivated to combine the teachings of the prior art to arrive at Applicant’s invention.  (Remarks p. 5-7).
	This is not found persuasive.  As set forth in the rejection, one having ordinary skill in the art would have been motivated to use hexadimethrine bromide with the method of Sammons et al. because Sawahel et al. teaches that using Polybrene® or spermidine increased DNA transformation efficiency, likely because of interaction of polycations to protect extracellular DNA against nuclease degradation and/or increase the permeability of the plasma membrane.  Both Sammons et al. and Sawahel et al. are directed to transfection plant cells with nucleic acids.  Although the method of Sawahel et al. is directed to callus tissues, the benefits of protection from nucleases and increased permeability of the plasma membrane would have been obvious benefits in any plant cell transfection system.  As set forth in the rejection, Sammons et al. teaches that the surface of the plants can be conditioned by wounding or abrasion of the plant tissues, rendering the surface application – and as such the method of Sammons et al. would reasonably be expected to place the nucleic acids compositions of Sammons et al. in direct contact with exposed plant cells – a physical condition more similar to the callus cells of Sawahel et al.  An amendment to the claims to indicate that the surface of the plants or plant parts are intact (as supported by Applicant’s examples) would likely obviate this rejection.  
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282. The examiner can normally be reached M-F 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES LOGSDON/Primary Examiner, Art Unit 1662